 



Exhibit 10.2

 

C13001 Bank of Beijing

 

Contract No.: [0528336]

 

Comprehensive Credit Contract

 

(Applicable to Single Customer Comprehensive Credit)

 

Trustee: Springpower Technology (Shenzhen) Company Limited

 

Creditor Grantor: Bank of Beijing Co., Ltd. Shenzhen Branch

 

Date of Concluding the Contract: January 22, 2019

 

 

 

Table of Conditions of Comprehensive Credit Contract

 

Trustee: Springpower Technology (Shenzhen) Company Limited

Business license number/ uniform social credit code:**

Legal representative/ person in charge: PAN Dangyu

Contact: SUN Xun

Correspondence address:**

 

Creditor grantor (hereinafter referred to as “Bank of Beijing”): Bank of Beijing
Co., Ltd. Shenzhen Branch

Legal representative/ person in charge: QU Ruiguang

Correspondence address: First Floor, Bank of Beijing Plaza, China Resources MixC
T5, No. 9668, Shennan Avenue, Nanshan District, Shenzhen City

Postal code: 518040 Tel.: 0755-23957000 Fax: 0755-23957009

 

The trustee and Bank of Beijing (hereinafter collectively referred to as “both
parties”) hereby conclude this contract through equality, voluntariness and
consensus in the domicile of Bank of Beijing on the date of concluding the
contract recorded in the cover page of the contract on the basis of the Contract
Law of the People’s Republic of China and other laws and regulations in
accordance with the following contract conditions and the Basic Terms and
Conditions of Comprehensive Credit Contract.

 

A. Maximum credit limit (when the amount in words is inconsistent with the
amount in numbers, the amount in words shall prevail, same below):

 

The total amount is marked by RMB, which is (in words) fifty million Yuan only,
(in numbers) 50,000,000 Yuan;

 

B. Limit distribution of specific business (the total balance of the limit
actually used in each business shall not exceed the maximum credit line):

 

(1) This foreign currency loan limit is converted to RMB (in words) fifty
million Yuan only in total. The loan term of each loan shall be no more than 12
months. The term of withdrawal is [12] months from the day of concluding the
contract. The limit is revolving limit.

 

(2) The foreign currency (currency) XXX loan limit is converted to RMB (in
words) XXX. The loan term of each loan shall be no more than XXX months. The
term of withdrawal is [XXX] months from the day of concluding the contract. The
limit is XXX revolving limit;

 

(3) The RMB discount limit is RMB (in words) XXX. The term of withdrawal is
[XXX] months from the day of concluding the contract. The limit is XXX revolving
limit;

 

(4) The import and export documentary limit is converted to RMB (in words) XXX.
The term stipulated for each business shall be no more than XXX months. The term
of withdrawal is [XXX] months from the day of concluding the contract. The limit
is XXX revolving limit;

 

(5) The RMB draft acceptance limit is RMB (in words) XXX. The term of each draft
acceptance shall be no more than 12 months. The term of withdrawal is [12]
months from the day of concluding the contract. The limit is revolving limit;
the ratio of deposit shall not be less than 30%;

 

(6) The import I/C opening limit is converted to RMB (in words) XXX. If it is
usance I/C, the payment term stipulated in each I/C shall be no more than XXX
months; the term of withdrawal is [XXX] months from the day of concluding the
contract. The limit is XXX revolving limit; the ratio of deposit shall not be
less than XXX%;

 

 

 

 

(7) The domestic I/C opening limit is converted to RMB (in words) XXX. If it is
usance I/C, the payment term stipulated in each I/C shall be no more than XXX
months; the term of withdrawal is [XXX] months from the day of concluding the
contract. The limit is XXX revolving limit; the ratio of deposit shall not be
less than XXX%;

 

(8) The L/G limit is converted to RMB (in words) XXX; the validity term of each
L/G stipulated shall be no more than XXX months; the term of withdrawal is [XXX]
months from the day of concluding the contract. The limit is XXX revolving
limit; the ratio of deposit shall not be less than XXX%;

 

(9) The corporate account overdraft limit is converted to RMB (in words) XXX;
the term of overdraft of each corporate account shall be no more than XXX
months; the term of withdrawal is [XXX] months from the day of concluding the
contract. The limit is XXX revolving limit;

 

(10) The factoring limit is converted to RMB (in words) XXX; the term of each
factoring shall be no more than XXX months; the term of withdrawal is [XXX]
months from the day of concluding the contract. The limit is XXX revolving
limit;

 

(11) The bond underwriting limit is converted to RMB (in words) XXX; the term of
withdrawal is [XXX] months from the day of concluding the contract. The limit is
XXX revolving limit;

 

(12) The external guarantee limit is converted to RMB (in words) XXX; the term
of each external guarantee limit shall be no more than XXX months; the term of
withdrawal is [XXX] months from the day of concluding the contract. The limit is
XXX revolving limit; the ratio of deposit shall not be less than XXX%.

 

(13) Other: ______________________________________________________

 

C. Prior business included in the limit hereunder:

 

The business hereunder which has occurred but has not been settled occupies the
credit limit hereunder. However, the rights and obligations of the business
shall be executed in accordance with this contract (unless specially stipulated
herein):

 

(1) The contract called XXX with the number of [XXX] concluded by and between
XXX and the trustee;

 

(2) The contract called XXX with the number of [XXX] concluded by and between
XXX and the trustee;

 

(3) Other: _________________________________________________

 

G. Credit purpose:

 

Meet the trustee’s business need of normal operation in accordance with laws and
regulations.

 

M. Guarantee (the details are subject to the guarantee document):

 

Warranty guarantee, name of warranty: Icon Energy System (Shenzhen) Company
Limited, Huizhou Highpower Technology Co., Ltd., Shenzhen Highpower Technology
Company, Limited, and PAN Dangyu.

 

U. Annex (the following annex is an integral part of this contract):

 

XXX

 

 

 

W. Enforcement notarization:

 

No enforcement notarization is required for this contract.

 

X. Special agreements:

 

1. The trustee confirms the address of delivery of the documents involved in
this contract/ agreement and relevant documents and legal instruments when a
dispute occurs to this contract/ agreement and legal consequences as follows:
(1) it confirms that its valid address of delivery is the address specified in
the front of this contract/ agreement. (2) The address of delivery is applicable
to the delivery of all kinds of documents during non-litigation and relevant
documents and legal instruments when a dispute occurs, including but not limited
to the delivery in the civil supervision procedure and civil litigation
procedure (first trial, second trial, re-trial and execution procedure). (3) If
the address of delivery needs to be changed, it shall notify Bank of Beijing by
mailing thirty working days in advance; if change is notified according to the
method specified, the address of delivery changed shall prevail. If the
obligation to notify fails to be fulfilled, the original address of delivery
shall be still the valid address of delivery. In the event that the legal
instruments fail to be actually received as the address of delivery it provides
or confirms is not accurate, Bank of Beijing and the court have not been
notified after the address of delivery is changed or it or the receiver it
designates refuses to sign up, if they are delivered by mailing, the day of
returning the instruments shall be deemed as the day of delivery; if they are
delivered directly, the day on which the process server indicates the condition
on the receipt of delivery shall be deemed as the day of delivery. (4) Whereas
it has confirmed the address of delivery, the court may directly deliver by
mailing upon delivery. Even if it fails to receive the relevant documents or
legal instruments delivered by the court by mailing, it shall be deemed as
delivery. (5) After a dispute enters the civil supervision procedure or civil
litigation procedure, if it responds to the litigation and directly submits the
letter of confirmation of the address of delivery to the court, and if the
address of delivery confirmed is changed, the letter of confirmation of the
address of delivery that it submits to the court shall prevail.

 

2. This contract/ agreement is concluded by the parties in Futian District,
Shenzhen City. All disputes under this contract/ agreement and related to it
shall be first settled through friendly negotiation. If the negotiation fails to
work, it shall be submitted to the people’s court with jurisdiction in the place
of concluding this contract/ agreement for settlement through litigation.

 

Y. The trustee hereby confirms: Bank of Beijing has reminded it of paying
attention to the terms and conditions concerning liability or right limitation
and has made full interpretation and explanation on this contract. Revision and
supplementation (if any) reached by both parties has been indicated in the
special agreement column or supplementary agreement; after fully reviewing and
negotiating and discussing with Bank of Beijing, the trustee comprehensively
understands and agrees all contents of this contract including the table of
contract conditions, basic terms and conditions and annexes hereto, and has no
doubt or objection.

 

Z. Both parties sign as follows:

 

Trustee (seal): Springpower Technology (Shenzhen) Company Limited (sealed) Bank
of Beijing (seal): Special Seal for Credit Business Contract of Bank of Beijing
Co., Ltd. Shenzhen Branch (sealed) Legal representative Person in charge or Or
authorized representative: PAN Dangyu(signature) Authorized representative:

QU Ruiguang (signature)

 

 

 

 

Comprehensive Credit Contract Basic Terms

 

1.Definition and Interpretation

 

1.1 In this contract, unless otherwise specified, the following words have the
following meanings.

This contract: refers to the overall constituted by all the following documents:
comprehensive credit contract condition table (the main text is Clauses A to Z),
comprehensive credit contract basic terms, the attachments listed in Clause U
hereof, and other effective documents to determine the rights and obligations
under this contract in accordance with the law (including but not limited to the
supplementary agreement, commitment, etc.); however, the terms and conditions of
the contract shall be specified in the corresponding terms and conditions in the
contract condition table and basic terms if there is no special explanation.

 

Credit limit: refers to the bank credit fund or principal amount supported by
bank credit that Bank of Beijing undertakes to grant or actually grants to the
credit grantee in accordance with the terms and conditions of this contract.

 

Withdrawal period: also known as the period of validity of the limit, means that
the credit grantee may apply to Bank of Beijing for the term of the relevant
limit.

 

Limit withdrawal day: refers to the date when the credit grantee begins to take
up the limit, such as withdrawal date, acceptance day, opening date for loan
business, acceptance of bill of exchange, opening of letter of guarantee/letter
of credit respectively.

 

Limit occupancy period: Refers to the period from the conclusion date of the
contract to the validity period expiration date or the date when all credit
limit (if any) used by the credit grantee and relevant funds and expenses are
liquidated (the later shall prevail).

 

Specific business: refers to the loan, trade financing, discount, guarantee
letter, letter of credit, draft acceptance and other specific credit granting
business of Bank of Beijing to the credit grantor under this contract.

 

Specific business contracts: refer to the legal documents that the credit
grantor concludes with Bank of Beijing in order to use the limit under this
contract and which constitute contract relationship between the credit grantor
and Bank of Beijing under specific business according to law (no matter what its
name is), including but not limited to, written, electronic data or other
effective forms of business contract, agreement, commitment, business documents,
etc.

 

Guarantee document: refers to any guarantee contract, guarantee clause, guaranty
letter, etc., which is set up and signed or agreed by the guarantor.

 

Third party: in the terms of this contract, the third party means any person or
organization other than the parties hereto.

 

Laws and regulations: refer to the laws, administrative regulations and judicial
interpretations of the supreme people's court in the mainland of the People's
Republic of China except Hong Kong, Macao and Taiwan.

 

Financial rules and regulations: refer to the rules, regulations and orders of
the banking regulator, the People's Bank of China and the foreign exchange
control department.

 

Working day: refers to any day when the commercial banks in the city where Bank
of Beijing is located deal with general corporate business to the external, not
including statutory holidays, Saturday and Sunday, but including Saturday and
Sunday when the public should work as temporarily stipulated by the government.

 

1.2 Under any document under this contract or made on the basis of this
contract, unless otherwise specified in this document, the words which have been
defined in the contract still have the same meaning.

 

 

 

2.Credit Limit

 

2.1 Refer to Clause A hereof for the maximum credit limit; refer to Clause B
hereof for the limit distribution of the specific business, the withdrawal
period and the limit type. Without the consent of Bank of Beijing, all kinds of
business limits shall not be used for adjustment. Unless otherwise agreed, the
unsettled business incurred by the credit grantee in the system of Bank of
Beijing occupies the limit of corresponding business herein, which is
specifically referred to in Clause C of this contract. Bank of Beijing may
arrange or designate other branches of Bank of Beijing Co., Ltd. to handle the
specific business under this contract. The above mentioned institutions shall be
regarded as the credit grantors of the contract under this contract when
handling the business.

 

2.2 In case that any of the following circumstances occurs, Bank of Beijing can
appropriately adjust all or part of limits under this contract which are not yet
used or shorten the period of validity: (i) the credit grantee or its guarantor
defaults under this contract, the specific business contract or guarantee
document; (ii) a significant adverse change occurs to the financial or
operational status of the recipient; or (iii) the country or the financial
regulator adjusts the credit policy or other related policies, major financial
risks occur or lurk in the region where the credit grantee is located, and
material adverse changes occur in the market related to the operation of the
credit grantee. Bank of Beijing rationally thinks that it has a significant
effect on the performance of this contract; or (iv) other circumstances
stipulated in this contract, specific business contract or warranty document.

 

2.3 Refer to Clause B hereof for the limit type. If it is recyclable limit, from
the time when the relevant debts have been totally paid off to the expiration
date of the withdrawal period, the credit grantee can apply for reuse as per the
agreed conditions hereof within the usable limit. The recyclable time within the
validity period of limit is limitless; if it is unrecyclable limit, reuse shall
not be applied after the credit grantee applies.

 

3.Use of credit limit

 

3.1 If the expiration date of the validity period (withdrawal period) of the
limit is not working day, the last working day before this day shall prevail.
During the withdrawal period, maximum credit limit and specific credit limit,
the credit grantee may submit an application to Bank of Beijing, the specific
business contract should be entered into during the withdrawal period after
approval and it may actually use according to the contract; when the withdrawal
period expires, the unspent limit by the credit grantee is automatically
cancelled.

 

3.2 Unless the credit grantee and Bank of Beijing agree to change at the
appointed time, the credit grantee shall handle according to the following
procedures and requirements whenever using the credit limit: (1) the credit
grantee shall submit the application to Bank of Beijing in advance, explain the
types of credits and amount to be applied, purpose, proposed date of use and
fill other necessary contents under this contract and submit the documents
required by the business system of Bank of Beijing; (2) Bank of Beijing shall
review the application based on the business management system implemented at
the appointed time and credit review requirements and the contract; (3) if Bank
of Beijing agrees after examination, the parties shall enter into the specific
business contract and handle the business procedures as agreed upon, while
reducing the credit limit available under this contract; if Bank of Beijing does
not agree after the examination, the credit grantee shall be informed.

 

3.3 Whenever the credit grantee requires using the credit limit, unless the
following conditions are met (except the condition which Bank of Beijing decides
to give up), Bank of Beijing has no obligation to agree it to use the credit
limit:

 

(1)       The guarantee document of the guarantee referred to in Clause M hereof
has been entered into and duly handled delivery, registration and other
procedures;

 

 

 

(2)       Margin money has been deposited into Bank of Beijing as per the margin
proportion required in Clause B hereof when bank acceptance, letter of
guarantee, letter of credit and other business have been handled, pledged to
Bank of Beijing as guarantee under this contract and specific business
contracts;

 

(3)       The credit grantee has signed specific business contract with Bank of
Beijing and met the conditions required in this contract and specific business
contracts. Enough limits available shall be reserved herein;

 

(4)       The credit grantee has no default event under this contract or
specific business contracts; the guarantor has no default event under the
guarantee document;

 

(5)       The effective laws and regulations and financial rules, national
credit policies have no significant adverse influence on the performance of the
contract by any party of the specific business contract and do not prohibit or
restrict the handling of relevant business;

 

(6)       Other conditions agreed in this contract or specific business
contracts, specified in laws, regulations and financial rules.

 

3.4 The currency, amount, term, interest rate and rate, repayment and other
matters of specific business shall be subject to the agreements in specific
business contracts. Unless Bank of Beijing and the credit grantee implement
corresponding revision on this contract by a written supplementary agreement,
the business term agreed in the specific business contracts shall not be over
the term specified in Clause B hereof except the automatic extension agreed in
the specific business contracts or the term extension due to force majeure.

 

3.5 The limit amount that each specific business occupies shall be calculated as
per the credit fund principal amount and credit support nominal principal amount
provided by Bank of Beijing. The limit occupancy amount of foreign currency
business shall be converted as per the initial foreign exchange selling price
published by Bank of Beijing on the limit withdrawal date. This clause is only
set for limit statistics, which shall not be deemed as restriction of the credit
grantee’s debt range or the guarantor’s guarantee range. The debt of the credit
grantee under each specific business for Bank of Beijing shall be determined
based on the specific business contract and other terms of this contract.

 

3.6 The credit grantee guarantees to use the limit for the purpose agreed in
Clause G hereof and the specific business contracts, guarantees that the
aforesaid purpose will not violate the stipulations in the laws and regulations
and financial rules, promises not to use the limit in the project or business in
which commercial bank fund / credit is prohibited to use as specified in the
laws, regulations or financial rules. If the credit grantee needs to change the
limit purpose, it shall obtain the written consent of Bank of Beijing.

 

3.7 In order to timely repay the relevant amounts payable, the credit grantee
shall open and maintain the relevant account (in case of alternation of account
number, it shall be applicable continuously after alternation) at Bank of
Beijing. Bank of Beijing may automatically deduct the mature payable amounts of
the credit grantee from the account opened by the credit grantee at the system
of Bank of Beijing Co., Ltd. and notify the credit grantee by the statement of
account or other form.

 

3.8 Unless there is assured and full contrary evidence, the bank bookkeeping
document generated in Bank of Beijing is valid evidence for business occurrence
and debt repayment under this contract.

 

4.Commitment and Promise

 

4.1 Both parties hereby undertake and guarantee to each other respectively: (1)
this party possesses the qualification and ability to conclude and perform this
contract; the personage who represents this party to sign this contract has
obtained full authorization and has the right to represent this party to
conclude this contract; (2) this party’s conclusion and performance of this
contract do not violate the articles of association and other organizational
documents, laws and regulations and financial rules and other legal documents
which shall be abided by, and any necessary internal and external authorization,
permission, filing and other procedures have been obtained to ensure that this
contract has legal binding force on this party and may enforce according to law.

 

 

 

4.2 The creditor grantee promises and guarantees to perform the following
obligations during the occupancy period:

 

(1)       The credit grantee has always been the legal entity established
according to law and continuing as a going concern and will complete annual
inspection and other legal procedures on time; the credit grantee will
completely provide Bank of Beijing with the financial and operational status of
the credit grantee and other important information related to this contract and
the specific business contracts before signing this contract and each
application to use the limit is proposed;

 

(2)       The production and management of the credit grantee are legitimate,
abide by the environmental protection requirement specified in laws and
regulations, tax payment stipulation and other stipulations; necessary approval
and permission documents are timely, legally and validly obtained;

 

(3)       The credit grantee accepts and actively cooperates Bank of Beijing’s
examination and supervision on the credit grantee’s financial status, operation
status and the limit use status under this contract, including but not limited
to: (i) reasonably explain the execution of each specific business under this
contract and provide relevant certificates and prove that the contract is in
conformity with the contract as per the requirements of Bank of Beijing, and
(ii) provide Bank of Beijing with the audited intact financial statements
(including notes) of the previous year and the audit report before the end of
Apr. and provide Bank of Beijing with the duplicates of the balance sheet,
income statement, cash flow statement and other financial statements as at the
end of the last quarter in the first month of every quarter (if there is audited
semi-annual or quarterly financial statement, the audited complete statement and
audit report shall be provided);

 

(4)       All application materials, financial statements and other information
provided by the credit grantee to Bank of Beijing are true, complete, legal and
valid. There is no fraud, major omission or major misdirection;

 

(5)       The credit grantee shall not withdraw registered capital, fabricate
transactions to collect bank funds or credit, escape from debts by transfer of
assets, have associated transaction that seriously damages its repayment ability
or money laundering and other improper transactions;

 

(6)       The credit grantee shall provide the guarantee agreed in Clause M
hereof to Bank of Beijing at least before the first use of the limit. Refer to
the guarantee document for details. The credit grantee undertakes to maintain
the pledge rate and mortgage rate under the guarantee document within the agreed
scope of the guarantee document (if any); the credit grantee promises to fully
understand and agree to and accept the terms and contents of the relevant
guarantee document, guarantee that all guarantee provided to Bank of Beijing
based on the guarantee document are legal and valid and can be enforced in
accordance with the law.

 

5.Taxes and Dues

 

The credit grantee and Bank of Beijing shall bear the stamp duty under this
contract which shall be paid by them respectively. The taxes and administrative
fees, etc. levied by the government or the institution that exerts
administrative functions (except the taxes and dues which shall be borne by Bank
of Beijing voluntarily) and notarization expense (if any), guarantee expense (if
any) shall be borne by the credit grantee.

 

6.Breach of Contract and Remedy Right

 

6.1 When any or several circumstances occur, default event of the credit grantee
shall be constituted:

 

 

 

(1)       The credit grantee fails to use the credit limit as per the agreements
in this contract or specific business contracts, or fails to pay interest,
principal or other funds payable on time in full amount, or fails to timely pay
fully on time, causing that Bank of Beijing pays in advance;

 

(2)       The credit grantee fails to (or affirmatively shows or shows that it
won’t with behavior) totally and duly perform the commitments, guarantee,
obligations or responsibilities under this contract or specific business
contracts;

 

(3)       The guarantor fails to totally and duly perform the commitments,
guarantee, obligations or responsibilities under this contract or specific
business contracts, or has other default event under the guarantee document, or
the collateral / pledge (if any) is damaged, lost, the ownership is shifted,
closed/ frozen / detained or compulsorily executed, or the guarantee document or
any guarantee right of Bank of Beijing is regarded as invalid, revoked or
dissolved without the written consent of Bank of Beijing;

 

(4)       Any significant credit finance, guarantee, compensation or other
repayment liability of the credit grantee can’t be performed when mature; or the
operation license of the main business or significant business is suspended or
canceled, or business suspension and rectification / takeover / dissolution /
declaration of bankruptcy, etc. are entered;

 

(5)       The financial or operational status of the credit grantee has
significant and adverse change, or has bad credit record, or involves in the
dispute or administrative punishment, etc. that has significant adverse
influence on its repayment ability or the performance of this contract and
specific business contracts, or has other situation that has serious adverse
influence on the creditor’s right or guarantee right of Bank of Beijing.

 

6.2 In case that the credit grantee has the default event under this contract or
specific business contracts, Bank of Beijing shall be entitled to exert default
remedy right based on the contract agreement or/ and laws, regulations,
financial rules, including but not limited to adjusting the credit limit and
validity period, requiring correcting breach of contract, collecting penalty
interest, exert guarantee right and lien according to law, announcing that all
or partial debts under this contract and specific business contracts are mature
at once, collecting by announcement, requiring compensation for loss and
requiring repaying the expenses incurred by Bank of Beijing to realize the
creditor’s right and guarantee right (including but not limited to litigation/
arbitration expense, appraisal / authentication / auction and other disposal
expenses, attorney expense, expense for investigation, travel fee and other
reasonable expenses), etc.

 

6.3 When the payment currency withdrawn by Bank of Beijing to exert rights is
different from the unpaid fund currency by the credit grantee, the creditor’s
rights of Bank of Beijing are liquidated after the exchange rate of the
applicable bank sold debt currency and the purchased returned money currency
published by Bank of Beijing is exchanged. The exchange rate loss and exchange
expense incurred shall be borne by the credit grantee. The credit grantee shall
be obligated to cooperate with handling the exchange procedure.

 

6.4 The creditor’s rights of the funds taken back by Bank of Beijing to exert
rights are paid off as per the following order: (1) expense to realize the
creditor’s right and guarantee right and other expenses which shall be borne by
the borrower, (2) damage compensation, indemnity and liquidated damage, (3)
default interest, (4) interest, (5) principal, (6) other amounts payable; but
Bank of Beijing may alternate the aforesaid liquidation order. If the credit
grantee has many mature funds repayable, the repayment order determined by Bank
of Beijing shall prevail.

 

6.5 In case that one party suffers force majeure and this party provides the
certificate of the competent authority to the other party within 5 working days
after the force majeure occurs, the corresponding default responsibility of this
party may be exempted according to law. However, in order to avoid doubts, both
parties confirm that the corresponding liability for breach of contract of the
credit grantee may be exempted according to law after the force majeure occurs
but still have the obligation to repay the used limit principal, interest and
the expense to realize the creditor’s right and guarantee right.

 

 

 

 

7.Applicable Laws and Dispute Settlement

 

7.1 This contract is applicable for the laws and regulations of the People’s
Republic of China; all disputes arising from and in connection with this
contract shall be solved through friendly negotiation; if the negotiation fails,
it shall be submitted to the people’s court at the place where Bank of Beijing
for resolution.

 

7.2 In case that there is affirmative written agreement in the specific business
contract, guarantee document on the applicable laws and dispute settlement, it
shall be executed as per this agreement. In case that there is no written
agreement or the written agreement is unclear or the agreement is invalid /
revoked according to law, it is applicable for the laws and regulations of the
People’s Republic of China and shall be filed to the people’s court at the place
where Bank of Beijing is located for resolution.

 

8.Supplementary Rules

 

8.1 When the special agreement in Clause X hereof is inconsistent with other
clauses in the text hereof, the special agreement in this clause shall prevail;
the attachments listed in Clause U hereof constitute the component hereof.
Unless there is affirmative written agreement in the text or attachment hereof,
the text hereof shall prevail when the attachment is inconsistent with the text
hereof. Each specific business contract and this contract constitute a complete
contract, except as otherwise provided for in this contract situation; when the
specific business contract is inconsistent with the contract, the specific
business contract shall prevail; the matters which are not agreed in the
specific business contracts shall be executed as per the agreements hereof.

 

8.2 The notice or document sent by any party under this contract: (i) the day of
receipt of the notified party or its receiving agent is delivery date if it is
handed over in person or by commission; (ii) the 3rd day after the mail is
posted if it is posted by express or registered mail in the same city (including
urban and suburban) is delivery date, (iii) the 7th day after it is mailed if it
is mailed by other method is delivery date; when the delivery date determined in
accordance with the aforesaid stipulations is inconsistent with the date when
the notified party actually receives or officially signs in, the earliest date
shall prevail. However, Bank of Beijing requires that the documents delivered by
the credit grantee face to face shall be delivered by the special person
appointed by the credit grantee to the operator authorized by Bank of Beijing.
Either party shall notify the opposite party in time if it alternates the
contact info; otherwise, the opposite party shall be entitled to deem the
contact info before alternation as valid.

 

8.3 Bank of Beijing can provide the information related to this contract and
specific business contracts to the credit system and information base approved
by the government department.

 

8.4 Unless otherwise agreed hereof, either party shall have the confidentiality
obligation before the aforesaid information losses confidentiality, shall not
publicly disclose and shall not disclose the commercial secret which is obtained
by the party during the conclusion and performance of this contract and belongs
to the other party and other unpublished information that the other party
requires keeping confidential to any third party without the written permission
of the other party. However, if one party discloses in accordance with the
stipulations in relevant laws and regulations and the requirements of the
competent authority or the listed exchange, or reasonably discloses to auditor,
financial consultant, legal consultant or other intermediary institution of this
party (this party shall require the aforesaid institutions and personage to bear
confidentiality obligation), it is not deemed as breach of the confidentiality
obligation.

 

 

 

8.5 The effect of this contract is independent from any guarantee document,
specific business contract and any contract/ agreement / commitment and is not
affected by the validity and enforceability of the aforesaid documents. When any
article or content of this contract is revoked according to law or affirmed as
invalid, the effect of other articles and contents are not affected and still
valid. When one party breaches the contract, the other party’s nonperformance of
the corresponding remedy right shall not be deemed as waiver of right or
permission of default.

 

8.6 This contract is entered into by the credit grantee and Bank of Beijing on
the conclusion date of the contract and comes into effect after it signed by the
legal representative / principal / authorized representative of both parties and
with the unit seal affixed (or the special seal for contract recognized by the
document with the official seal affixed). The original of this contract is in
triplicate (the originals in the corresponding number shall be signed if
notarization is needed or guarantee registration and other procedures need to be
handled) with Bank of Beijing holding two copies and the credit grantee holding
one copy. Each original has the equal effect. If there is a guarantor, the
credit grantee shall be responsible for providing the guarantee with the
duplicate of this contract; however, if the credit grantee fails to provide, the
creditor’s right and guarantee right of Bank of Beijing will not be adversely
influenced.

 

(No text below)

 

 

 

